*125TO PETITION OE COUNSEL EOE APPELLEES EOR A REHEARING
JUDGE ELLIOTT
DELIVERED THE EOLLOWING RESPONSE OE THE COURT, GRANTING A REHEARING, AND ON THE REHEARING MODIFYING THE EOREGOING OPINION AS FOLLOWS:
The fact that only Bodman & Co. and Moran were made parties to this appeal by Fishback was overlooked at the rendition of the former opinion. As therefore the appellant is entitled to no relief as against the appellees, the judgment should have been affirmed.
Wherefore a rehearing is granted, and the judgment of the lower court is affirmed.